Citation Nr: 0203238	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  99-22 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for right inguinal hernia 
repair.

(The issue of entitlement to a rating in excess of 10 percent 
for service-connected arthrotomy of the left elbow with 
traumatic arthritis will be the subject of a later decision).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty with the Army National 
Guard of Louisiana from March 1957 to March 1958 and with the 
U. S. Navy from May 1962 to May 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  The 
August 1999 rating decision, in pertinent part, denied 
service connection for right inguinal hernia repair.  

The Board notes that in October 2000, the veteran noted his 
disagreement with an April 2000 decision denying service 
connection for impingement syndrome of the left shoulder.  A 
statement of the case (SOC) was issued with regard to this 
issue in May 2001.  Since the veteran did not subsequently 
submit a timely VA Form 9 with regard to the issue of 
entitlement to service connection for impingement syndrome of 
the left shoulder, the Board lacks jurisdiction to review the 
appeal as to the issue of entitlement to service connection 
for impingement syndrome of the left shoulder.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.302 (2001).

It should also be noted that the issue of entitlement to 
service connection for a seizure disorder was certified for 
appellate consideration.  A review of the record reflects 
that service connection was granted for this disability by 
rating action in August 2001.  This was considered a complete 
grant of benefits.  The veteran has not filed a notice of 
disagreement with this action.  

The Board is undertaking additional development on the issue 
of entitlement to a rating in excess of 10 percent for 
service-connected arthrotomy of the left elbow with traumatic 
arthritis pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing that issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim on appeal has been 
obtained by the RO.

2.  There is no competent medical evidence showing that the 
veteran has a disability involving right inguinal hernia 
repair.  


CONCLUSION OF LAW

Right inguinal hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recent legislation reiterates 
and clarifies VA's well-known duty to assist claimants in the 
development of their claims for VA benefits.   This duty to 
assist requires VA to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  This includes assistance in 
obtaining the claimant's service and VA medical records, 
records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  VA's duty to assist a 
claimant in developing his or her claim for VA benefits also 
requires, in the case of claims for disability compensation, 
that a medical examination be provided, or a medical opinion 
be sought, when such an examination or opinion is necessary 
to make a decision on the claim.  Additionally, there is a 
duty to notify the veteran as to the evidence required to 
substantiate his or her claim.

Notwithstanding all of the above, every claimant has the 
responsibility to present and support his or her claim for VA 
benefits, but the Secretary shall give the benefit of the 
doubt to the claimant whenever there is an approximate 
balance of positive and negative evidence regarding any issue 
that is material to the determination of the matter in 
question.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  In addition, 
VA recently promulgated new regulations implementing these 
statutory changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).

At the outset, the Board finds that all evidence necessary 
for an equitable disposition of the matter involving right 
inguinal hernia have been obtained and developed by the 
agency of original jurisdiction, and that all reasonable 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate this claim have been made.  In this 
regard, the veteran has been afforded VA examinations, as 
well as the opportunity to present oral testimony before the 
RO and the Board.  Additionally, the Board finds that all 
reasonable efforts have been taken to associate with the 
claims file all pertinent records of medical treatment.  In 
this regard, service medical records, private medical 
records, and outpatient treatment records from the VAMC have 
been added to the claims file.  The veteran has not made VA 
aware of any additional evidence, not yet of record, that may 
be pertinent to his claim.

Furthermore, the Board notes that the veteran was put on 
notice as to the evidence required to prevail with his claim 
through letters notifying him the claim was denied, and 
through the September 1999 statement of the case (SOC) and 
the August 2001 supplemental statement of the case (SSOC).  
The veteran was provided with the applicable rules and 
regulations pertaining to his claim and informed of the 
reasons and bases for the RO's determinations.  There is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  In sum, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal with regard to the issue of service 
connection for right inguinal hernia have been obtained by 
the RO.

Law

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp 2001); 
38 C.F.R. §§ 3.303, 3.306(a) (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Facts

The veteran essentially contends that should be service-
connected for residuals of a right inguinal hernia repair he 
reportedly underwent during service in 1963 or 1964.

Review of the veteran's service medical records reveals that 
the veteran had left inguinal hernia repair in 1963.  The 
records do not show that the veteran ever had any problem 
with right inguinal hernia during service.  His May 1965 
examination prior to separation from service also showed no 
evidence of any problems with right inguinal hernia.  
Clinical evaluation at that time revealed that the veteran's 
abdomen and viscera were normal.  

On a September 1973 hospital discharge summary, physical 
examination of the abdomen was negative.  

VA outpatient treatment and hospitalization records show that 
the veteran was treated from August to October 1990 for 
problems related to a left inguinal hernia.  No existing 
problems on the right were reported.  On an October 1990 VA 
hospital discharge summary, it was noted that the veteran's 
past surgical history included appendectomy in the 1950's and 
right inguinal hernia repair in the 1960's.  No mention was 
made of the 1963 left inguinal hernia repair documented by 
service medical records noted above.

A VA outpatient treatment record dated in December 1990 
showed that the veteran was treated for complaints of 
impotence and ripping pain in the left inguinal area when 
coughing.  It was reported that the veteran was treated for 
left inguinal hernia in October 1990 and that he presented 
with impotence after the surgery.  It was also noted that the 
veteran presented with a history of a right inguinal hernia 
reportedly repaired in the 1970's.  Physical examination of 
the abdomen revealed left inguinal hernia repair, well 
healed.  

On VA examination of the joints in February 1993, the 
examiner reported that the veteran underwent a recent left 
inguinal hernia repair and that he apparently had right 
inguinal hernia repair in approximately 1963 with apparently 
satisfactory results.  The 1993 diagnosis included status 
following left inguinal herniorrhaphy.  No objective findings 
were reported regarding problems with right inguinal hernia.     

A February 1995 VA outpatient treatment record indicated that 
the veteran was treated for complaints including waking up 
with a knot in the right groin.  A history of surgery to 
repair a hernia in the right groin in 1963 or 1964 was noted.  
The assessment included "no evidence of inguinal hernia."  

The report of a July 2001 VA examination shows that the 
veteran gave a medical history of having had both left and 
right hernia operations, which he thought took  place in 
1964.  The examiner noted that records documented the 
veteran's left inguinal hernia and surgical repairs in 1963 
and 1990, and that the records did not reveal when the 
veteran had right inguinal surgery.  The examiner found that 
the veteran had no particular symptoms regarding the right or 
left inguinal area at present, except that the veteran noted 
it did feel thick down there.  On physical examination, the 
VA physician noted a barely visible surgical scar in the 
right inguinal area and in the left inguinal area.  The 
examining physician indicated that the scars themselves are 
barely visible and have no functional significance.  
Examination revealed that the veteran had no recurrence of 
the hernia on either the right or on the left on increasing 
the intra-abdominal pressure with the Valsalva maneuver, on 
sitting up or raising the head in a laying position or on 
couching.  The diagnosis was left inguinal hernia surgery, 
1963 and 1990, no recurrence, and status post right inguinal 
hernia surgery, no recurrence.  

Analysis
     	
As a preliminary matter, the Board is satisfied that all 
available relevant evidence has been obtained regarding these 
claims, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).
 
The veteran has essentially advanced a claim for service 
connection for right inguinal hernia.  As will be explained 
below, this claim must be denied primarily because the record 
shows neither a current diagnosis of right inguinal hernia at 
this time, nor the occurrence or aggravation of a right 
inguinal hernia disability coincident with service.

Service medical records show that the veteran underwent a 
left inguinal hernia repair during service.  They contain no 
complaints or findings indicative of right inguinal hernia.  
Records of the medical treatment that the veteran received 
from 1965 to 1990, likewise, fail to show any treatment for 
right inguinal hernia.

The Board is aware that the veteran has a small scar on the 
right side of his groin, and that the veteran gave a history 
of inservice right inguinal hernia repair, which was repeated 
on a number of VA medical records since 1990.  The Board 
reiterates that service medical records clearly indicate that 
the inservice hernia and repair were to the left side and not 
the right.  While the veteran may have undergone surgical 
repair of a right inguinal hernia at some point in his life, 
the records do not show that this occurred during service.  A 
mere history of such an operation inservice, first provided 
by the veteran in medical records dated more than 25 years 
after service, does not outweigh the actual service medical 
records which show only a left inguinal hernia in service.  

In addition to the lack of evidence showing a right inguinal 
hernia during service, post service records, including the 
recent report of an July 2001 examination, do not show any 
current symptoms of right inguinal hernia.  With no evidence 
of a current disability from right inguinal hernia, and only 
the veteran's undocumented history of such, the preponderance 
of the evidence is against this claim.   

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for right inguinal hernia must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

In July 2001 the veteran was provided a VA examination that 
revealed no current disability involving a right inguinal 
hernia.  The Board finds that by this thorough, fully 
informed examination that took into account the records of 
prior treatment (as well as the steps noted at the outset of 
this decision), VA has fulfilled the statutory duty to assist 
the veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

While the veteran may have asserted that he had right 
inguinal hernia related to service, the medical evidence on 
file does not support his claim.  Furthermore, the veteran 
has not indicated that there exists any other medical 
evidence not yet on file which would support his contentions.  
The veteran's own statements, and those of his 
representative, that he has right inguinal hernia related to 
service, are not cognizable evidence since, as laymen, they 
have no competence to give a medical opinion on the diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).



ORDER

The veteran's claim of entitlement to service connection for 
right inguinal hernia is denied


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



